 

EXHIBIT 10.20

 

HEARST-ARGYLE TELEVISION, INC.

888 Seventh Avenue

New York, NY 10106

 

As of January 1, 2003

 

Mr. Philip Stolz

[ADDRESS ON FILE]

 

Dear Phil:

 

This letter constitutes all of the terms of the Employment Agreement between you
and Hearst-Argyle Television, Inc. (“Hearst-Argyle”). It is subject to the
approval of the Board of Directors of Hearst-Argyle. The terms are as follows:

 

1. Legal Name of Employee:

  

Philip M. Stolz

2. Mailing Address of Employee:

  

[ON FILE]

3. Title of Position; Duties:

  

Senior Vice President

 

You agree to carry out the duties assigned to you by the senior executives of
Hearst-Argyle. Hearst-Argyle has the right to assign you to other duties
consistent with those of other executives of your level.

 

4. Length of Employment. The term of this Agreement will start on January 1,
2003 and continue through December 31, 2004 (the “Term”).

 

5. Salary. You will receive a base salary for all services to Hearst-Argyle as
follows:

 

  a)   $465,000 per year from January 1, 2003 through December 31, 2003; and

 

  b)   $485,000 per year from January 1, 2004 through December 31, 2004.

 

The salary will be paid according to Hearst-Argyle’s payroll practices, but not
less frequently than twice a month. You acknowledge that you are not entitled to
overtime pay.

 

In addition it is understood that you are eligible to receive a bonus up to a
maximum of 75% of your base salary. The criteria for the bonus will be set by
the Compensation Committee of the Board of Directors of Hearst-Argyle, at its
sole discretion.

 

The bonus is payable only for as long as you work for Hearst-Argyle, and will be
payable only at the end of a complete bonus cycle and is not proratable, except
in the event of your death, when it will be proratable.

 

In determining the amount of your bonus, the books and records of Hearst-Argyle
are absolute and final and not open to dispute by you. Hearst-Argyle will pay
any bonus due you by March 31 of the year following the year for which the bonus
is applicable.

 

6. Exclusive Services. You agree that you will work only for Hearst-Argyle, and
will not render services or give business advice, paid or otherwise, to anyone
else, without getting Hearst-Argyle’s written approval. However, you may
participate as a member of the board of directors of other organizations and in
charitable and community organizations, but only if such activities do not
conflict or interfere with your work for Hearst-Argyle, and if such work is
approved in advance by Hearst-Argyle, which approval will not be unreasonably
withheld. You acknowledge that your services will be unique, special and
original and will be financially and competitively valuable to Hearst-Argyle,
and that your violation of this paragraph will cause Hearst-Argyle irreparable
harm for which money damages alone would not adequately compensate
Hearst-Argyle. Accordingly, you acknowledge that if you violate this paragraph,
Hearst-Argyle has the right to apply for and obtain injunctive relief to stop
such violation (without the posting of any bond, and you hereby waive any
bond-posting requirements in connection with injunctive relief), in addition to
any other appropriate rights and remedies it might lawfully have.



--------------------------------------------------------------------------------

 

7. No Conflicts. You agree that there is no reason why you cannot make this
Agreement with Hearst-Argyle, including, but not limited to, having a contract,
written or otherwise, with another employer.

 

8. Termination of Employment. Hearst-Argyle has the right to end this Agreement:

 

  a)   Upon your death; or

 

  b)   For any of the following: (i) indictment for a felony, (ii) failure to
carry out, or neglect or misconduct in the performance of, your duties hereunder
or a breach of this Agreement; (iii) willful failure to comply with applicable
laws with respect to the conduct of Hearst-Argyle’s business, (iv) theft, fraud
or embezzlement resulting in gain or personal enrichment, directly or
indirectly, to you at Hearst-Argyle’s expense, (v) addiction to an illegal drug,
(vi) conduct or involvement in a situation that brings, or may bring, you into
public disrespect, tends to offend the community or any group thereof, or
embarrasses or reflects unfavorably on Hearst-Argyle’s reputation (or the
reputation of the station at which you are employed), or (vii) willful failure
to comply with the reasonable directions of senior management.

 

9. Payment for Plugs. You acknowledge that you are familiar with Sections 317
and 508 of the Communications Act of 1934 and are aware that it is illegal
without full disclosure to promote products or services in which you have a
financial interest. You agree not to participate in any such promotion under any
circumstances and understand that to do so is a violation of law as well as a
cause for termination. Also, you agree that you will not become involved in any
financial situation which might compromise or cause a conflict with your
obligations under this paragraph or this Agreement without first talking with
Hearst-Argyle about your intentions and obtaining Hearst-Argyle’s written
consent.

 

10. Confidentiality. You agree that while employed by Hearst-Argyle and after
this Agreement is terminated or expires, you will not use or divulge or in any
way distribute to any person or entity, including a future employer, any
confidential information of any nature relating to Hearst-Argyle’s business. You
will surrender to Hearst-Argyle at the end of your employment all its property
in your possession. If you breach this paragraph, Hearst-Argyle has the right to
apply for and obtain injunctive relief to stop such a violation, in addition to
its other legal remedies, as outlined in Paragraph 6.

 

You agree to keep the terms of this Agreement confidential from everybody except
your professional advisors and family.

 

11. Non-Solicitation; Non-Hire. You agree that for two (2) years after the
expiration or termination of this Agreement, you will not hire, solicit, aid or
suggest to any (i) employee of Hearst-Argyle, its subsidiaries or affiliates,
(ii) independent contractor or other service provider or (iii) any customer,
agency or advertiser of Hearst-Argyle, its subsidiaries or affiliates to
terminate such relationship or to stop doing business with Hearst-Argyle, its
subsidiaries or affiliates.

 

If you violate this provision, Hearst-Argyle will have the same right to
injunctive relief as outlined in Paragraph 6, as well as any other remedies it
may have. If any court of competent jurisdiction finds any part of this
paragraph unenforceable as to its duration, scope, geographic area or otherwise,
it shall be deemed amended so as to permit it to be enforced.

 

12. Officer; Director. Upon request, you agree that you will serve as an officer
or director, in addition to your present position, of Hearst-Argyle or any
affiliated entity, without additional pay.

 

13. Continuation of Agreement. This Agreement and your employment shall
terminate upon the expiration of the Term (unless terminated earlier pursuant to
Paragraph 8 hereof), provided that if Hearst-Argyle gives you written notice of
extension then this Agreement shall continue on a month-to-month basis until the
earlier of (i) the commencement of a renewal or extension agreement between you
and Hearst-Argyle, or (ii) termination of this Agreement by either party on
fifteen days written notice to the other.



--------------------------------------------------------------------------------

 

14. Assignment of Agreement. Hearst-Argyle has the right to transfer this
Agreement to a successor, to a purchaser of substantially all of its assets or
its business or to any parent, subsidiary, or affiliated corporation or entity
and you will be obligated to carry out the terms of this Agreement for that new
owner or transferee. You have no right to assign this Agreement, and any attempt
to do so is null and void.

 

15. State Law. This Agreement will be interpreted under the laws of the State of
New York, without regard to conflicts or choice of law rules.

 

16. No Other Agreements. This Agreement is the only agreement between you and
Hearst-Argyle. It supersedes any other agreements, amendments or understandings
you and Hearst-Argyle may have had. This Agreement may be amended only in a
written document signed by both parties.

 

17. Approvals. In any situation requiring the approval of Hearst-Argyle, such
approval must be given by either the President and Chief Executive Officer or
the Chief Operating Officer of Hearst-Argyle Television, Inc.

 

18. Dispute Resolution. Hearst-Argyle and Employee agree that any claim (other
than claims arising out of Paragraphs 6 or 12 of this Agreement) which either
party may have against the other under local, state or federal law including,
but not limited to, matters of discrimination, matters arising out of the
termination or alleged breach of this Agreement or the terms, conditions or
termination of employment, will be submitted to mediation and, if mediation is
unsuccessful, to final and binding arbitration in accordance with
Hearst-Argyle’s Dispute Settlement Procedure (“Procedure”), of which Employee
has received a copy. During the pendency of any claim under this Procedure,
Hearst-Argyle and Employee agree to make no statement orally or in writing
regarding the existence of the claim or the facts forming the basis of such
claim, or any statement orally or in writing which could impair or disparage the
personal or business reputation of Hearst-Argyle or Employee. The Procedure is
hereby incorporated by reference into this Agreement.

 

19. Correspondence. All correspondence between you and Hearst-Argyle will be
written and sent by certified mail, return receipt requested, or by personal
delivery or courier, to the following addresses:

 

                If to Hearst-Argyle:




 

 

Hearst-Argyle Television, Inc.

88 Seventh Avenue

27th Floor

New York, New York 10106

Attn: David J. Barrett

         President and CEO

                with a copy to:




 

 

Hearst-Argyle Television, Inc.

888 Seventh Avenue

27th Floor

New York, New York 10106

Attn:    Jonathan C. Mintzer

Vice President, General Counsel & Secretary

                If to Employee:




 

 

Mr. Philip Stolz

[ADDRESS ON FILE]

 

 

Either party may change its address in writing sent to the above addresses.

 



--------------------------------------------------------------------------------

20.  Severability.    If a court decides that any part of this Agreement is
unenforceable, the rest of the Agreement will survive.

 

21.  Originals of Agreement.    This Agreement may be signed in any number of
counterparts, each of which shall be considered an original.

 

HEARST-ARGYLE TELEVISION, INC.

 

By:      /S/    JONATHAN C. MINTZER

--------------------------------------------------------------------------------

Title:  Vice President, Secretary and General Counsel

--------------------------------------------------------------------------------

 

By:      /S/    PHILIP M. STOLZ

--------------------------------------------------------------------------------

                       Philip M. Stolz